DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Patent Application Publication 2010/0193726, hereafter ‘726) in view of Araki et al. (U.S. Patent Application Publication 2018/0043431, hereafter ‘431).
	Claim 1: Maeda ‘726 teaches a method of coating particles (abstract) comprising:

	a film forming step of forming an insulating film at surfaces of the soft magnetic metal particles (abstract, Fig. 5, claim 1, [0088]), where the forming can be performed by chemical vapor deposition ([0088]).
	Maeda ‘726 further teaches that the magnetic metal particles can be iron based particles (abstract).

	With respect to claim 1, Maeda ‘726 does not explicitly teach that the heating step is within a temperature range of 100°C or higher and 500°C or lower.
	However, the claimed temperature range of 100°C or higher and 500°C or lower is obvious over the temperature range of 400°C or more and less than 900°C taught by Maeda ‘726 because they overlap. See MPEP 2144.05.

	With respect to claim 1, Maeda ‘726 does not explicitly teach that the soft magnetic metal particles contain an amorphous phase.
	Araki ‘431 teaches a method of coating a particle (abstract) comprising coating the surface of a magnetic metal particle with an insulating layer (abstract). Araki ‘431 teaches that the magnetic metal particles can be iron-based amorphous particles (abstract). Both Araki ‘431 and Maeda ‘726 teach methods of coating a particle (abstract) comprising coating the surface of a magnetic metal particle with an insulating layer (‘726, abstract, claim 1, Fig. 5; ‘431, abstract).


	Claim 2: The modified teachings of Maeda ‘726 teach that the soft magnetic metal particles are iron-based amorphous particles, as discussed above. Therefore, the magnetic metal particles of the modified teachings of Maeda ‘726 are 100 vol% amorphous.

	Claim 3: Maeda ‘726 teaches that the particles can have an average particle size of 5 µm to 500 µm ([0020]).
	With respect to claim 3, the modified teachings of Maeda ‘726 do not explicitly teach that the magnetic metal particles have an average particle diameter of 0.1 µm or more and 50.0 µm or less.
	However, the claimed average particle diameter range of 0.1 µm or more and 50.0 µm or less is obvious over the particle size range of 5 µm to 500 µm taught by Maeda ‘726 because they overlap. See MPEP 2144.05.


	However, the claimed method differs from the method taught by the modified teachings of Maeda ‘726 only in the order of processing steps, and it has been held that the selection of any order of processing steps is obvious in the absence of new or unexpected results. See MPEP 2144.04.IV.C.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. ‘726 in view of Araki et al. ‘431 as applied to claim 1 above, and further in view of Thompson et al. (U.S. Patent Application Publication 2016/0308405, hereafter ‘405).
	The modified teachings of Maeda ‘726 teach the limitations of claim 1, as discussed above. With respect to claim 4, they do not explicitly teach that the chemical vapor deposition method is an atomic layer deposition method.
	Thompson ‘405 teaches a method of coating magnetic particles (abstract, [0019]). Thompson ‘405 teaches that chemical vapor deposition and atomic layer deposition are functional equivalents for the purposes of coating the magnetic particles ([0019]). Both Thompson ‘405 and Maeda ‘726 teach methods of coating magnetic particles (‘726, abstract, claim 1, Fig. 5; ‘405, abstract, [0019]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the atomic layer deposition taught by Thompson ‘405 for the chemical vapor deposition used in the method taught by the modified teachings of Maeda ‘726 because chemical vapor deposition and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BG/

/BINH X TRAN/Primary Examiner, Art Unit 1713